Citation Nr: 0914736	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  03-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to service connection for a petit mal seizure 
disorder.   

3.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1986 to July 
1989.  She has unverified Reserves service between August 
1989 and 1997.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2002 
and July 2003 by the Regional Office (RO) in Phoenix, 
Arizona.  The August 2002 rating decision granted service 
connection for a bipolar disorder and assigned a 10 percent 
rating from November 5, 2001.  Service connection for petit 
mal seizure, external otitis of the right ear, and a stomach 
disorder was denied.  The Veteran expressed disagreement with 
the disability evaluation and effective date assigned to the 
bipolar disorder and expressed disagreement with the denial 
of the service connection claims.  

With regard to the issue of the bipolar disorder effective 
date, the Board construed a December 2003 statement from the 
Veteran as a notice of disagreement as to the July 2003 
rating determination, and in a January 2007 remand, directed 
the RO to issue a statement of the case as to this issue.  In 
June 2007, the RO issued a statement of the case as to the 
effective date issue.  The Veteran did not file a substantive 
appeal and this issue was not certified for appeal.  This 
issue is not before the Board for appellate consideration.  
See 38 C.F.R. § 20.200.  

In a February 2005 statement, the Veteran indicated that she 
desired to withdraw the issue of entitlement to service 
connection for external otitis of the right ear.  This issue 
was properly withdrawn.  38 C.F.R. § 20.204.  



The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in February 2005.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 

In the January 2007 remand, the Board directed the RO/AMC to 
adjudicate the issue of entitlement to service connection for 
endrometriosis.  In an August 2008 rating decision, service 
connection for endrometriosis was denied.  The Veteran was 
notified of this decision in December 2008.  In a February 
2009 statement, the Veteran asserted that the endometriosis 
was incurred in service.  The Board interprets this statement 
as a notice of disagreement as to the August 2008 rating 
decision.  The filing of a notice of disagreement initiates 
the appeal process.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board is required to remand, rather than refer, 
this issue.  Id.  

In a February 2009 statement, the Veteran's representative 
raised the issue of entitlement to service connection for 
substance abuse as secondary to the service-connected bipolar 
disorder.  This issue is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim for service connection for a stomach disorder was 
remanded in January 2007 for additional development.  The 
Board directed the RO/AMC to afford the Veteran a VA 
examination in order to obtain a medical opinion as to the 
etiology of the stomach disorder and its relationship to 
service.  The record shows that the examination request was 
initiated in August 2007 and November 2007.  A November 2007 
record from the RO/AMC indicates that the Veteran failed to 
report to the August 2007 VA examination.  In a January 2008 
letter, the RO/AMC informed the Veteran that it had been 
informed by the Phoenix VA medical center that the Veteran 
stated that she had wished to withdraw her claim.  The RO/AMC 
asked the Veteran to respond to this letter.  The Veteran did 
not respond to this letter and another examination was not 
scheduled.  

In a February 2009 statement, the Veteran's representative 
argued that the RO/AMC did not comply with the January 2007 
remand.  The representative indicated that the notice letter 
for the August 2007 VA examination is not of record and 
asserts that VA can not substantiate that the Veteran failed 
to appear for a VA examination.  

Review of the record shows that over the past two years, the 
Veteran's address has changed and VA has not been notified of 
the changes in a timely manner.  From February 2007 to 
January 2008, VA letters, rating decisions, and statement of 
the case, were sent to the Veteran's address of record which 
was an address in Buckeye, Arizona.  There is no indication 
that these letters and documents were returned as 
undeliverable.  In September 2008, a supplemental statement 
of the case was sent to the Veteran's address in Phoenix, 
Arizona; this document was returned as undeliverable by the 
United States Postal Service.  In October 2008, the RO 
obtained an address for the Veteran in Prescott, Arizona.  
The RO contacted the Veteran by telephone to verify this 
address.  In December 2008, a supplemental statement of the 
case was sent to the Veteran's Buckeye, Arizona address and 
this document was returned as undeliverable by the United 
States Postal Service.  In a January 2009 statement, the 
Veteran informed the RO of her new address which was the 
Prescott, Arizona address.  In February 2009, the Board sent 
a letter to the Veteran's address in Buckeye, Arizona and 
this letter was returned as undeliverable by the United 
States Postal Service.    

The Board finds that there is no evidence of record that the 
Veteran was properly notified of the August 2007 VA 
examination.  A notice letter for the August 2007 examination 
is not associated with the claims folder.  Thus, the Veteran 
should be afforded another VA examination for the stomach 
disorder.  The Board notes that the Veteran's January 2009 
statement indicates that her most current address is the 
Prescott, Arizona address.  Notice of the VA examination 
should be associated with the claims file.  

It is well established that it is the Veteran's 
responsibility to keep VA advised of her whereabouts in order 
to facilitate the development and adjudication of her claim.  
If she did not do so, "there is no burden on the part of the 
VA to turn up heaven and earth to find [the claimant]."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  This cooperation includes keeping 
VA informed of her whereabouts and reporting to VA 
examinations.  

When a veteran fails without good cause to report for a 
necessary examination requested by VA in conjunction with a 
claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).  Under 38 
C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  The Veteran is advised that failure to 
report to the VA examination may result in the denial of her 
claim for service connection for a stomach disorder.  

In an August 2008 rating decision, service connection for 
endrometriosis was denied.  The Veteran was notified of this 
decision in December 2008.  In a February 2009 statement, the 
Veteran asserted that the endometriosis was incurred in 
service.  The Board interprets this statement as a notice of 
disagreement as to the August 2008 rating decision.  The 
filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.  

Regarding the claim for service connection for a seizure 
disorder, the Veteran asserts that the seizure disorder is 
secondary to endometriosis.  The issue of entitlement to 
service connection for a seizure disorder is inextricably 
intertwined with the claim for service connection for 
endometriosis.  That is, a denial of one claim could have an 
adverse impact on the adjudication of the other.  EF v. 
Derwinski, 1 Vet App 324 (1991).  Accordingly, a decision on 
the claim for service connection for a seizure disorder is 
deferred pending the possible appeal of the claim for service 
connection for endometriosis.  The Board also notes that in a 
February 2009 statement, the Veteran's representative raised 
the issue of entitlement to service connection for a seizure 
disorder as secondary to the service-connected bipolar 
disorder.  The RO/AMC should readjudicate the claim for 
service connection for a seizure disorder with consideration 
of secondary service connection.   

The record shows that the Veteran receives treatment for her 
stomach disorder and seizure disorder at the VA medical 
facility in Phoenix.  The RO should make an attempt to obtain 
the Veteran's treatment records showing treatment for a 
stomach disorder and a seizure disorder dated from January 
2007.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment of the stomach disorder and 
seizure disorder from the Phoenix VA 
medical facility dated from January 2007.   

2.  Schedule the Veteran for a VA 
examination to determine the etiology and 
date of onset of any current stomach 
disorder.  The Veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  A copy of the notice letter 
notifying the Veteran of the examination 
should be associated with the claims 
folder.  

The examiner should report all 
gastrointestinal diagnoses and render a 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
gastrointestinal disorder is related to 
any disease or injury in service.  
Attention is invited to the service 
treatment records which show that the 
Veteran was treated for stomach symptoms, 
gastroenteritis, mild gastritis, and 
irritable bowel syndrome in service.  The 
examiner should provide a rationale for 
all conclusions.

3.  Issue a statement of the case for the 
issue of entitlement to service 
connection for endometriosis.  Advise the 
Veteran that a timely substantive appeal 
will be necessary to perfect the appeal 
to the Board, and only if the appeal is 
timely perfected, is this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.  Readjudicate the issues on appeal.  
The RO/AMC should consider entitlement to 
service connection for a seizure disorder 
as secondary to the service-connected 
bipolar disorder.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the Veteran and her representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




